DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-8, filed 07/30/2022, with respect to the objections, U.S.C. 112, 102, and 103 rejections have been fully considered and are persuasive, applicant has canceled the objected claim 8, canceled claim 4 that raised the drawing objection, and has amended the dependent claims to depend from an allowable independent claim.  The objections and rejections of the office action dated 07/30/2022 have been withdrawn. 
Applicant’s new claims raise new issues. See below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. 
 Therefore, the “a plurality of the connectors are mounted to the collapsible skeleton for multi-directional inputs” as claimed in claim 21 must be shown or the feature(s) canceled from the claim(s). As best understood, applicant’s specification associates reference character 58 with a ‘connector’. The drawings do not appear to show multiple connectors mounted to a single collapsible skeleton.

Therefore, the “a plurality of the pistons are contained in the chamber”, as claimed in claim 22, must be shown or the feature(s) canceled from the claim(s). Applicant’s specification associates reference character 63 which includes a piston skin 14 and skeleton 12. The drawings do not appear to show multiple tension pistons within a single container/ chamber 60.

Therefore, the “displacing at least one of a plurality of connectors and a plurality of pistons when the fluid is pumped into or out of the chamber” as claimed in claim 26 must be shown or the feature(s) canceled from the claim(s). The drawings do not appear to show multiple connectors and pistons within a single chamber.

  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 22, and 26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "a plurality of the connectors" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. The base claim 12 only recites a single connector. It is also unclear how a plurality of connectors would be embodied in the device of claim 21.
Claim 22 recites the limitation “a plurality of the pistons” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. The base claim 12 only recites a single piston. It is also unclear how a plurality of pistons would be embodied in the device of claim 22. While a single piston has been established in base claim 12, the recitation of a plurality of pistons is ambiguous as to whether or not all of the plurality of pistons are required to have the same limitations pertaining to the piston in the same manner as recited in base claim 12.
Claim 26, recites "a plurality of connectors and a plurality of pistons". It is unclear if the previously established piston and connector are included within the plurality of pistons and connectors or if these pistons and connectors are being established in addition to the previously piston and connector. It is also unclear how these plurality of connectors and pistons are embodied, and unclear if these plurality of pistons and connections are limited in the same manner as the single piston and connector of claim 14.

Allowable Subject Matter
Claims 5-7, 12-20, 23-25, and 27-28 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dustin T Nguyen whose telephone number is (571)270-0163. The examiner can normally be reached M & F: 9am-6pm; T-Th: 9am-4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN T NGUYEN/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        October 7, 2022